     Case 4:18-cv-00072-O Document 56 Filed 02/08/19                    Page 1 of 5 PageID 541


                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

SHENNACO HOLDINGS, LLC,                          §
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §       CIVIL ACTION NO. 4:18-cv-00072-O
                                                 §
MITCHELL CHAD BARRETT                            §
                                                 §
         Defendant.                              §

                                 PLAINTIFF’S WITNESS LIST

         COMES NOW Plaintiff ShennaCo holdings, LLC (“Plaintiff” or “ShennaCo”) and submits

its Witness List. At this time, Plaintiff identifies the following witnesses for trial:


                                  I.        PROBABLE WITNESSES

              Witness                             Subject Matter                  Sworn   Testified

 David Alan Meeker                     Mr. Meeker is the manager of
 c/o Perkins Coie, LLP                 ShennaCo, the plaintiff in the instant
 Mark L. Johansen                      case. Mr. Meeker is expected to
 Steve Smith                           testify regarding the contract which
 500 N. Akard Street                   forms the basis of Plaintiffs’ claims in
 Suite 3300                            this suit, including the basis for its
 Dallas, TX 75201                      execution,      the      circumstances
                                       surrounding its execution, the intent
                                       of the parties as to certain provisions
                                       of the contract, and the parties’
                                       performance under the same. Mr.
                                       Meeker is also expected to testify
                                       concerning damages suffered by
                                       ShennaCo as a result of Defendant’s
                                       conduct.

                                       Mr. Meeker, as manager               of
                                       ShennaCo, has been deposed.

                                       Mr. Meeker’s testimony is expected to
                                       last 2-3 hours.


PLAINTIFF SHENNACO HOLDINGS, LLC’S WITNESS LIST                                               Page 1
143197910.1
    Case 4:18-cv-00072-O Document 56 Filed 02/08/19              Page 2 of 5 PageID 542


 Mitchell Chad Barrett           Mr. Barrett is the defendant in the
 c/o Barnes & Thornburg LLP      present case. Mr. Barrett is expected to
 Robert M. Castle, III           testify concerning the contract which
 Jamie R. Welton                 forms the basis of Plaintiff’s claims in
 Lucas C. Wohlford               this case, including the basis for its
 2121 North Pearl Street         formation,      the      circumstances
 Suite 700                       surrounding its execution, and the
 Dallas, TX 75201                parties’ performance under the same.

                                 Mr. Barrett has been deposed.

                                 Mr. Barrett’s testimony is expected to
                                 last 1 hour.

 Robert Durham                   Mr. Durham is expected to testify
 1372 E. Northside Drive         concerning the relationship of the
 Jackson, MS 39211               parties     during     the    2014-2016
                                 timeframe, including the facts and
                                 circumstances that led to the execution
                                 of the contract which forms the basis of
                                 Plaintiff’s claims in this case.

                                 Mr. Durham has not been deposed.

                                 Mr. Durham’s testimony is expected to
                                 last 1 hour.



                               II.     POSSIBLE WITNESSES

              Witness                       Subject Matter                  Sworn   Testified

 Joe Story, M.D.                 Dr. Story is expected to testify
 714 Peakes Point Drive          concerning the relationship of the
 Gulf Breeze, FL 32561           parties     during     the    2014-2016
                                 timeframe, including the facts and
                                 circumstances that led to the execution
                                 of the contract which forms the basis of
                                 Plaintiff’s claims in this case.

                                 Dr. Story has not been deposed.

                                 Dr. Story’s testimony is expected to
                                 last 1 hour.



PLAINTIFF SHENNACO HOLDINGS, LLC’S WITNESS LIST                                         Page 2
143197910.1
    Case 4:18-cv-00072-O Document 56 Filed 02/08/19               Page 3 of 5 PageID 543


 Husni Charara, M.D.             Dr. Charara is expected to testify
 8851 Boardroom Circle           concerning the relationship of the
 Fort Meyers, FL 33919           parties     during     the    2014-2016
                                 timeframe, including the facts and
                                 circumstances that led to the execution
                                 of the contract which forms the basis of
                                 Plaintiff’s claims in this case.

                                 Dr. Charara has not been deposed.

                                 Dr. Charara’s testimony is expected to
                                 last 1 hour.

 Mark Prewitt                    Mr. Prewitt is expected to testify
 914 Grove Street                concerning the negotiations and
 Vicksburg, MS 39183             execution of the contract which forms
                                 the basis for Plaintiff’s claims in this
                                 case.

                                 Mr. Prewitt has not been deposed.

                                 Mr. Prewitt’s testimony is expected to
                                 last 1 hour.



                                       III.     EXPERTS

              Witness                         Subject Matter                Sworn   Testified

 Mark L. Johansen                In the event the Court requests
 Perkins Coie, LLP               testimony regarding attorneys’ fees at
 500 N. Akard Street             this stage, Mr. Johansen will testify as
 Suite 3300                      to the reasonable and necessary
 Dallas, TX 75201                attorneys’ fees and costs incurred by
                                 Plaintiff in this case.

                                 Mr. Johansen has not been deposed.

                                 Mr. Johansen’s testimony is expected
                                 to last 1 hour.




PLAINTIFF SHENNACO HOLDINGS, LLC’S WITNESS LIST                                         Page 3
143197910.1
    Case 4:18-cv-00072-O Document 56 Filed 02/08/19                   Page 4 of 5 PageID 544


                                   IV.     RECORD CUSTODIANS

         At this time, Plaintiff does not intend to call any record custodians as a witness, except

that the witnesses already identified above may be deemed record custodians of certain exhibits

to be offered at trial.



                                           Respectfully submitted,




                                            Mark L. Johansen
                                            State Bar No. 10670240
                                            mjohansen@perkinscoie.com
                                            Steve Smith
                                            State Bar No. 24095623
                                            estevesmith@perkinscoie.com
                                            PERKINS COIE, LLP
                                            500 N. Akard St. Suite 3300
                                            Dallas, Texas 75201
                                            Phone: 214-965-7700
                                            Facsimile: 214-965-7799

                                            ATTORNEYS FOR PLAINTIFF




PLAINTIFF SHENNACO HOLDINGS, LLC’S WITNESS LIST                                                 Page 4
143197910.1
    Case 4:18-cv-00072-O Document 56 Filed 02/08/19               Page 5 of 5 PageID 545


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was served via email on all counsel of record on February 8, 2019.

 Robert M. Castle, III.
 Rob.castle@btlaw.com
 State Bar No. 24036338
 Jamie R. Welton
 jwelton@btlaw.com
 State Bar No. 24013732
 Lucas C. Wohlford
 lwohlford@btlaw.com
 State Bar No. 24070871
 BARNES & THORNBURG LLP
 2121 North Pearl Street, Suite 700
 Dallas, Texas 75201
 Phone: 214-258-4149
 Facsimile: 214-258-4199

 ATTORNEYS FOR DEFENDANT
 MITCHELL CHAD BARRET



                                             Mark L. Johansen
                                             Steve Smith




PLAINTIFF SHENNACO HOLDINGS, LLC’S WITNESS LIST                                            Page 5
143197910.1
